Title: From Thomas Jefferson to Rowland Reynolds, 27 August 1824
From: Jefferson, Thomas
To: Reynolds, Rowland


Sir
Monto
Aug. 27. 24.
I recieve with perfect respect the assurances of mr Emmet conveyed in your lre of the 15th as to your qualificns for teaching the classical languages: but so long ago as april we took measures for engaging several professors in Gr. Br. and among them one of the classical languages, which leave us no longer at liberty to apply elsewhere. be pleased to accept the assurance of my respectful considn.Th:J.